 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD SCOTT KINDRED,                            No. 1:19-cv-01093-DAD-JDP (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   CALIFORNIA DEPARTMENT OF                          PETITION FOR WRIT OF HABEAS
     STATE HOSPITALS - COALINGA,                       CORPUS
15
                        Respondent.                    (Doc. No. 6)
16

17

18          Petitioner Richard Scott Kindred is a civil detainee proceeding pro se and in forma

19   pauperis with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On January 29, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that the pending petition for federal habeas relief be denied due to lack of

24   jurisdiction, failure to exhaust administrative remedies, and failure to state a cognizable habeas

25   claim. (Doc. No. 6 at 2.) However, the magistrate judge also notified petitioner that any denial of

26   the petition would be without prejudice to him seeking relief by filing a civil right action pursuant

27   to 42 U.S.C. § 1983. (Id. at 4.) The findings and recommendations were served upon both

28   parties and contained notice that any objections thereto were to be filed within fourteen (14) days
                                                      1
 1   from the date of service of the order. No objections have been filed and the time in which to do

 2   so has now passed.

 3           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and proper analysis.

 6           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 7   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 8   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 9   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

10   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

11   court issue or deny a certificate of appealability when entering a final order adverse to a

12   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

13   Cir. 1997).

14           If, as here, a court denies a petition for a writ of habeas corpus, the court may only issue a

15   certificate of appealability when “the applicant has made a substantial showing of the denial of a

16   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

17   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

18   should have been resolved in a different manner or that the issues presented were ‘adequate to

19   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

20   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
21           In the present case, the court concludes that petitioner has not made the required

22   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

23   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

24   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

25   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

26   a certificate of appealability.
27   /////

28   /////
                                                        2
 1        Accordingly:

 2        1.    The findings and recommendations issued on January 29, 2020 (Doc. No. 6), are

 3              adopted in full;

 4        2.    The petition for writ of habeas corpus (Doc. No. 1) is denied without prejudice to

 5              petitioner seeking relief by filing a civil rights action under 42 U.S.C. § 1983;

 6        3.    The court declines to issue a certificate of appealability; and

 7        4.    The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   March 18, 2020
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
